MEMORANDUM **
California prisoner Randy Stilley appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Stilley contends that his Fifth Amendment rights were violated because police officers who questioned him about the crime did not give him warnings pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
Miranda requires police officers to give warnings when there has been “such a restriction on a person’s freedom as to render him ‘in custody.’ ” Oregon v. Mathiason, 429 U.S. 492, 495, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977). The requirement of warnings is not imposed simply because the question takes place in the station house. See id. Because Stilley voluntarily accompanied the officers to the station house and was repeatedly advised that his participation was voluntary, the questioning was not “such a restriction on a person’s freedom as to render him ‘in custody.’ ” See id. Therefore, the district *684court properly denied the petition because the state court’s determination that Stilley was not in custody was neither contrary to nor an unreasonable application of controlling federal law. See 28 U.S.C. § 2254.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.